PER CURIAM.
A majority of the court (Judge NOTES dissenting) are satisfied that, in view of the circumstance that, before appeal was taken, the money was paid over by receivers to the Trust Company of America, and a considerable amount of such money turned over to bondholders, the questions argued upon said appeal need not be now considered. We all concur, however, in the opinion that notice and opportunity to be heard should be given to all parties interested and who have intervened before making such orders, and that a reasonable time to appeal therefrom should be allowed to elapse before carrying them out. Suggestion was made upon the argument that some of the mortgage trustees were willing, if receivers would default in payment of interest, so that foreclosure suits might be brought in the Circuit Court and receivership extended under their several mortgages, to delay the prosecution of such suits to foreclosure and sale until in the opinion of that court a reasonable time shall have elapsed to perfect a proper and satisfactory reorganization of the various interests in these properties. If such suggestion should be renewed in the Circuit Court, which is the proper tribunal for its consideration, it would seem to afford opportunity for a fair and equitable disposition of the complicated situation which now exists.